NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           MAR 13 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

DAVID KRUSE, an individual,                      No. 10-56564

              Plaintiff - Appellant,             D.C. No. 5:08-cv-00675-DEW-
                                                 VBK
  v.

EXPERIAN INFORMATION                             MEMORANDUM *
SOLUTIONS, INC., an Ohio corporation,

              Defendant - Appellee.



                   Appeal from the United States District Court
                       for the Central District of California
                 Donald E. Walter, Senior District Judge, Presiding

                       Argued and Submitted March 7, 2012
                              Pasadena, California

Before: PREGERSON, GOULD, and TALLMAN, Circuit Judges.

       Kruse appeals the district court’s order granting summary judgment to

Appellee, Experian, and denying his motion for summary judgment. We review de

novo a district court’s grant of summary judgment on cross-motions for summary




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Circuit Rule 36-3.
judgment. Travelers Prop. Cas. Co. of Am. v. ConocoPhillips Co., 546 F.3d 1142,

1145 (9th Cir. 2008).

         Kruse’s suit alleged that Experian violated the Fair Credit Reporting Act

(“FCRA”), 15 U.S.C. § 1681 et seq. Liability under the FCRA is based on a prima

facie showing of inaccurate reporting. See Carvalho v. Equifax Info. Servs., LLC,

629 F.3d 876, 890 (9th Cir. 2010). The Settlement Agreement and Mutual Release

executed by Kruse and by Citibank releases each of them from any “rights, claims,

and actions, contracts, suits, and/or liabilities.” So neither Kruse nor Citibank can

make further claims against each other on the subject of the release. But that

release does not contain a confidentiality agreement or limit Citibank’s ability to

report on the history of the account. Nor does the mutual release between Kruse

and Citibank purport to impose any obligations on third parties such as Experian.

Kruse’s self-serving assertion that he never owed money to Citibank is not

sufficient to create a disputed material fact. See FTC v. Neovi, Inc., 604 F.3d 1150,

1159 (9th Cir. 2010) (“[A court] need not find a genuine issue of fact if, in its

determination, the particular declaration was uncorroborated and self-serving.”).

Summary judgment was properly granted in favor of Experian because Kruse has

not shown any inaccuracies in his credit report, as is required to maintain an FCRA

claim.


                                            2
AFFIRMED.




            3